Citation Nr: 0123903	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  98-09 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for glaucoma.


WITNESS AT HEARINGS ON APPEAL

Veteran


INTRODUCTION

The veteran had active military service from July 1963 to 
April 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at an RO 
hearing in December 1998 and at a Board videoconference 
hearing in September 1999.

By decision dated November 23, 1999, the Board denied the 
veteran's appeal on the basis that the claim was not well-
grounded.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By Order dated March 22, 2001, the Court granted a 
motion by VA to vacate the Board's November 23, 1999, 
decision and for further consideration in view of the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  This newly 
enacted legislation eliminated the well-grounded claim 
requirement and provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also recently issued final rules to amend adjudication 
regulations to implement the provisions of VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).

In the present case the record shows a diagnosis of glaucoma 
in the 1990's, and service medical records show that 
uncorrected visual acuity in the right eye was reported to be 
20/70 at the time of discharge examination in April 1967.  
The veteran has not been afforded a VA examination and 
medical opinion.  Under a liberal reading of the new version 
of 38 C.F.R. § 3.159(c)(4), it would appear that an 
examination and opinion are necessary since there is 
competent evidence of current disability, evidence of an 
event during service (abnormal visual acuity) and information 
and evidence of record in the form of the veteran's 
statements and testimony indicates that the abnormal visual 
acuity noted during service may be associated with the now-
diagnosed glaucoma.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and undertake all actions necessary to 
comply with the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations.  Such actions should include 
obtaining any VA medical records not 
already in the claims file as well as any 
private medical records identified by the 
veteran.  

2.  The veteran should be scheduled for a 
special VA eye examination to ascertain 
the etiology of his glaucoma.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's glaucoma is related to his 
military service, including the 20/70 
right eye visual acuity noted on 
discharge examination in April 1967.  A 
detailed rationale for all opinions 
expressed is requested. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the benefit sought remains 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




